I dissent from the majority opinion for the reason that my review of the file indicates that prior to the recodification of the state laws in October 1953, the section of the General Code providing for the salaries of the Board of Liquor Control contained the provision that "Each member of the Board of Liquor Control shall receive an annual salary * * *, together with his actual and necessary traveling expenses incurred in the performance of his official duties." (Section 6064-5, General Code.)
In the recodification of the laws, Section 4301.07, Revised Code, the clause "together with his actual and necessary traveling expenses incurred in the performance of his official duties," was deleted. The recodification law was effective October 1, 1953, and the law increasing administrative salaries of various departments including the Board of Liquor Control became effective October 2, 1953. This deletion was discovered in 1957, and apparently for the first time travel expenses for the Board of Liquor Control members from their homes to Columbus and return were denied after July 31, 1957.
When the Legislature next met in 1959, the deleted clause was restored to Section 4301.07, and it now provides for a salary and "In addition thereto, each member shall receive the actual *Page 238 
and necessary travel expenses in connection with board hearings and business."
It cannot be denied that both the Auditor of State and the Supreme Court of Ohio gave approval to the practice of paying the travel expenses of the board members from their home to Columbus because of the provision contained in Section 6064-5 of the General Code. See, State, ex rel. Leis, Member of Board ofLiquor Control, v. Ferguson, Aud., 149 Ohio St. 555.
Section 1.24 of the Revised Code made it clear that in the recodification of the laws which were effective October 1, 1953, it was not the intent of the General Assembly to change the laws as had been expressed in the General Code of Ohio. The action of the Legislature in restoring the deleted phrase when it first met after the deletion was called to its attention lends support to the claim of the members of the Board of Liquor Control that the deletion was not made by the members of the Legislature but by the Bureau of Code Revision.
We are not called upon to determine the propriety of paying traveling expenses of members of state boards who have full-time employment in a central office in Columbus, Ohio, but are only to determine whether the payments made to them for the period from October 1, 1953, to July 31, 1957, were in accordance with the law. Surely the Supreme Court of Ohio had an opportunity to pass upon this matter in the Leis case, supra, and I see no improper conduct on the part of the Auditor or the members of the Board of Liquor Control. The payments for travel expenses during that period should be recognized as proper under the law and practice as recognized by the courts at that time. *Page 239